Citation Nr: 1427431	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-18 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

(The issue of entitlement to an initial disability rating in excess of 50 percent for PTSD is the subject of a separate decision.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2011, the Veteran testified before Veterans Law Judge S. S. Toth at a videoconference hearing.  The Board remanded the claim in October 2011 for additional development.  In October 2013, the Veteran testified before Veterans Law Judge K. Parakkal at a videoconference hearing.  Transcripts of these hearings are contained in the claims file and virtual record, respectively.  

The Board issued the Veteran a letter to afford him the opportunity of a hearing before the third Veterans Law Judge who would be part of the panel of three Veterans Law Judges to sign the Board's decision in the instant appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran, in March 2014, replied to the letter by expressly declining the opportunity of a hearing before a third Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded the issue on appeal in October 2011.  As part of that remand, the RO was instructed to ask the Veteran whether he received Social Security Administration (SSA) disability benefits, and if so, to obtain copies of the decision and the medical records upon which the decision was based.  Thereafter, the RO did not make any attempts to retrieve copies of the SSA decision and corresponding medical records.  On remand, corrective action should be taken. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request SSA records, including any decision and the underlying medical records, and associate them with the file.  Notice pursuant to 38 C.F.R. § 3.159(e) should be provided to the Veteran if the records are not obtained. 

2.  The AOJ should obtain and associate any of the Veteran's outstanding treatment records for his erectile dysfunction that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

3.  When the above development has been completed, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________				_______________________
  	     S. S. Toth			                                          Kelli A. Kordich
        Veterans Law Judge                                                 Acting Veterans Law Judge
   Board of Veterans' Appeals				Board of Veterans' Appeals



__________________________
K. Parakkal
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



